Citation Nr: 0840778	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  05-16 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of lumbosacral strain with degenerative disc 
disease and radiculopathy.  

2.  Entitlement to service connection for a left hip strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION


The veteran served on active duty from August 1979 to June 
1983.  He also served in the United States Army Reserves on 
periods of active duty for training (ACDUTRA) from June 12, 
1997 to June 29, 1997.  The veteran also served in the 
National Guard.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 Decision Review Officer (DRO) 
decision of the Seattle, Washington, Department of Veterans 
Affairs (VA) Regional Office (RO).  The RO denied service 
connection for a left hip disorder, and determined that new 
and material evidence had been submitted to reopen the claim 
of service connection for lumbosacral strain with 
degenerative disc disease and radicular symptoms, but denied 
the claim on its merits.  

In May 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  Additionally, the record was held 
open for 60 days, in which the veteran submitted additional 
medical evidence accompanied by a waiver.  

The Board notes that the issue of whether new and material 
evidence has been presented to reopen a claim of entitlement 
to service connection for residuals of lumbosacral strain 
with degenerative disc disease and radiculopathy was only 
initially considered by the RO on a direct basis of service 
connection, as that was the allegation put forth by the 
veteran throughout the pendency of this appeal.  However, 
during the May 2008 hearing, the veteran's representative 
alleged for the first time that the veteran's low back 
disability could be due to his service-connected cervical and 
thoracic disabilities.  VA's duty to assist a claimant with 
the development of evidence extends to all applicable 
theories of a claim, whether asserted by the claimant or not.  
Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000); see 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995) (claim 
documents must be read in a liberal manner so as to identify 
and carry out the required adjudication of all claims that 
are reasonably raised by the evidence of record whether or 
not formally claimed in a VA application).  However, since 
the RO never adjudicated a secondary service connection 
claim, the Board does not have jurisdiction to address it.  
Since a claim for direct service connection is based on a 
different legal and medical analysis than a claim for 
secondary service connection, the claims are not inextricably 
intertwined.  Therefore, because the evidence in this case 
reasonably raises a claim for secondary service connection, 
the matter is referred to the RO for the appropriate action.  

In September 2008, the veteran also submitted additional 
medical reports associated with a claim for depression 
secondary to service-connected disability.  Since the medical 
reports are not pertinent to the matters currently on appeal, 
no additional action pursuant to 38 C.F.R. § 20.1304 (2008) 
is needed.  However, the additional evidence is also referred 
to the RO for any action deemed appropriate.


FINDINGS OF FACT

1.  Service connection for lumbosacral strain with 
degenerative disc disease and radiculopathy was denied in a 
July 2002 rating decision.  The veteran was notified of this 
decision and of his appeal rights.  He did not appeal the 
decision.  

2.  Since the July 2002 rating decision which denied service 
connection for lumbosacral strain with degenerative disc 
disease and radiculopathy, evidence that relates to an 
unestablished fact necessary to substantiate the claim has 
not been presented or secured.  

3.  Competent evidence of a nexus between a left hip strain 
and service is not of record.  


CONCLUSIONS OF LAW

1.  The July 2002 rating decision, which denied entitlement 
to service connection for lumbosacral strain with 
degenerative disc disease and radiculopathy, is final, and 
evidence received since that decision is not new and 
material.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.156(a), 20.1103 (2008).

2.  A left hip strain was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 101 (21) and (24), 106, 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.6, 
3.159, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable Rules and Regulations  
A.  New and Material Evidence

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  The exception 
to this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a rating 
decision has been issued, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veteran Claims (Court) 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.  

B.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection for certain "chronic diseases" (including 
arthritis) may be granted if manifest to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.307, 3.309(a) (2008).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in active 
military service.  38 C.F.R. § 3.303(d).  

Additionally, active military, naval, or air service includes 
any period of active duty for training period (ACDUTRA) 
during which the individual concerned was disabled or died 
from a disease or injury incurred in or aggravated in the 
line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2002); 38 
C.F.R. § 3.6(a) and (d) (2008).  ACDUTRA includes full-time 
duty performed for training purposes by members of the 
National Guard of any state.  38 U.S.C.A. § 101(22) (West 
2002); 38 C.F.R. § 3.6(c)(3) (2008).  Presumptive periods do 
not apply to ACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 
477-78 (1991).  

The Court has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

II.  Decision  
A.  Lumbosacral Strain with Degenerative Disc Disease and 
Radiculopathy

At the time of the July 2002 rating decision, which denied 
service connection for lumbosacral strain, the evidence of 
record consisted of the veteran's service treatment records, 
various medical treatment reports dated from 1997 to 1999, VA 
outpatient treatment records from April 2001 to October 2001, 
and private treatment records from June 2001 to August 2002.  
The RO noted that service treatment records were absent for 
complaints, treatments, or diagnosis of a low back or 
lumbosacral condition.  Post service treatment records showed 
that the veteran was assessed with chronic low back pain due 
to a motor vehicle accident in August 2001.  The RO concluded 
that because there was no evidence of an in-service injury or 
event relating to a low back condition, and medical evidence 
of record revealed that the veteran first complained of back 
problems after the August 2001 accident, service connection 
must be denied.  The veteran was notified of the denial by 
way of a July 2002 letter, including his appeal rights, and 
he did not appeal the decision.  Thus, it is final.  See 38 
U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

During the May 2008 hearing, the veteran testified that while 
serving aboard the USS Long Beach, his military occupational 
specialty (MOS) was a storekeeper.  He explained that the 
position required a great deal of lifting, bending, and 
moving of supplies, which ultimately caused stress on his 
back and led to his current diagnosis of lumbosacral strain 
with degenerative disc disease and radiculopathy.  The 
veteran contends that service connection is warranted for his 
lumbosacral strain with degenerative disc disease and 
radiculopathy.  

Based upon the evidence of record, the Board finds that the 
veteran has not presented evidence since the July 2002 rating 
decision which raises a reasonable possibility of 
substantiating the claim of service connection for 
lumbosacral strain with degenerative disc disease and 
radiculopathy.  Since the July 2002 rating decision, the 
pertinent evidence received into the record includes a 
private medical statement dated June 1997 and VA outpatient 
treatment records from October 2001 to July 2007.  

In a June 1997 private medical statement, L.W., D.C. states 
that he treated the veteran for complaints of "neck pain, 
midback pain and stiffness and right shoulder pain."  During 
the treatment, the veteran reported having neck, midback 
pain, stiffness, and right shoulder pain, after carrying his 
luggage and a duffel bag for a period of time during reserve 
training.  

VA outpatient treatment records reflect treatment for a low 
back condition.  Specifically, during a February 2004 
neurosurgery consult, the veteran reported a "three year 
history" of severe low back pain.  Similarly, it was noted 
in a July 2007 procedural note that the veteran has endured 
long-standing low back pain for approximately five years.  No 
reference is made in the private medical statement or the VA 
outpatient treatment records as to whether the veteran's 
current back disability is attributable to his active 
military service, including any period of active duty for 
training.  

While the evidence submitted in connection with his claim is 
new, in that it was not previously of record, it is not 
material, as it does not show that the veteran has a current 
back disability attributable to his active military service.  
Although the VA outpatient treatment records reflect 
continuing complaints and treatment for a low back 
disability, the records do not specifically indicate that his 
lumbosacral strain with degenerative disc disease and 
radiculopathy is related to his duties as a storekeeper in 
active service or any period of active duty for training.  
Furthermore, the treatment records note that he reported the 
onset of his back condition beginning in approximately 2001, 
which is during the time of the previously reported 2001 
motor vehicle accident.  The Court has held that additional 
evidence, which consists merely of records of post-service 
treatment that do not indicate that a condition is service-
connected, is not new and material.  Cox v. Brown, 5 Vet. 
App. 95, 99 (1993).  In addition, even though the June 1997 
private medical statement seems to offer support to the 
veteran's contention that his back disability is related to 
service, the private medical statement does not note the 
veteran complaining of or being treated for low back pain 
after carrying his military luggage and duffel bag.  The 
Board concludes that this information, while new, does not 
raise a reasonable possibility of substantiating the 
veteran's claim.

For the reasons and bases set forth above, the Board finds 
that the evidence received in conjunction with the claim to 
reopen is not new and material, and does not serve to reopen 
the claim for service connection for lumbosacral strain with 
degenerative disc disease and radiculopathy.  38 U.S.C.A. §§ 
5108, 7105; 38 C.F.R. § 3.156(a).  Having found that the 
evidence is not new and material, no further adjudication of 
this claim is warranted.  See Kehoskie v. Derwinski, 2 Vet. 
App. 31 (1991).

B.  Left Hip Strain  

The veteran testified during the May 2008 hearing that during 
his military service, he injured his left hip after falling 
from a ladder onto a concrete flower bed.  He explained that 
he went to sick call and was treated for his condition.  
Shortly thereafter, the pain subsided, but the veteran 
asserted that in 2003, tremendous pain resurfaced in his left 
hip.  The veteran contends that service connection is 
warranted for his left hip.  

Review of the service treatment records indicate that the 
veteran reported to sick call in January 1982 for contusion 
of the left hip.  The veteran was placed on light duty for 
twenty-four hours and requested to return to sick call the 
following day.  The veteran returned to sick call as 
requested and upon examination, mild pain to palpation was 
noted, but the veteran exhibited full range of motion of the 
left hip.  He was again diagnosed with contusion of the left 
hip.  Upon discharge, a June 1983 clinical evaluation of the 
veteran's lower extremities was noted as being normal.  

Post service treatment records reflect complaints and 
treatment for an ongoing left hip condition.  As previously 
stated, the veteran was involved in an automobile accident in 
August 2001, where he suffered immediate injuries relating to 
his back.  In September 2001, private treatment records note 
that the veteran complained of left hip pain.  Physical 
examination of the veteran showed no hip joint dysfunction or 
even discomfort.  VA outpatient treatment records beginning 
in January 2004 also note the veteran's left hip pain 
complaints.  In February 2004, the veteran was diagnosed with 
spondylolisthesis bilateral hip pain moving extension left S1 
root tingling in extension.  It was noted that the veteran's 
hip pain could be the result of his spondyolitic segment, the 
disc, or his "ZA" joints.  The veteran returned to his 
local VA outpatient treatment facility in August 2005 with 
complaints of left hip pain.  The examiner again diagnosed 
the veteran with spondylolisthesis bilateral hip pain moving 
to extension left S1 root tingling in extension, but 
specifically reported that the veteran's left hip pain could 
be due to lateral recess stenosis and documented left L5 or 
S1 root injury and myofascial pain in an L5 innervated 
muscle.  In December 2005, a VA outpatient treatment note 
references the veteran's "four year history of left hip 
pain."  In January 2008, the veteran was afforded an 
examination by QTC Medical Services (QTC) for his left hip 
condition.  The veteran informed the examiner that his 
condition has existed for approximately five years, and 
attributes it to falling off a ladder onto a concrete flower 
bed during his active service.  Physical examination of the 
veteran revealed a left hip strain.  

In February 2008, the RO requested an independent medical 
opinion to determine whether the veteran has a left hip 
disorder that is at least as likely as not due to an in-
service left hip contusion in January 1982.  Based upon 
review of the veteran's claims file, the physician determined 
that the current left hip condition is "less likely related 
to the hip condition that occurred in 198[2]."  He explained 
that the veteran was seen at sick call only on two occasions 
for his left hip, and there has been a lapse of many years 
before the veteran began to experience pain again in his left 
hip.

At the outset, the Board notes that the service treatment 
records do not show that the veteran's left hip injury 
resulted in a chronic disability.  As previously noted, 
although the veteran received treatment in January 1982, 
clinical evaluation in June 1983 was normal, and no 
complaints or adverse findings were noted.  Based upon the 
evidence in the claims file, the first time the veteran's 
left hip condition is shown is in September 2001, which is 
several years following the veteran's discharge from active 
military service.  Thus, the evidence weighs against the 
claim in this regard.  

Regarding the veteran's continuity of symptomatology 
complaints, the Board acknowledges that the veteran has 
contended, in essence, that his left hip condition has 
existed since his military service.  The veteran is competent 
to state that he injured his left hip after falling off a 
ladder during his active service.  Additionally, the Board, 
is of course, aware of the provisions of 38 C.F.R. § 
3.303(b), relating to chronicity and continuity of 
symptomatology.  

However, the evidence also weighs against the veteran's claim 
in this regard. Again, the record establishes that there is 
no objective medical evidence of record of a permanent left 
hip disability caused by an in-service incident during 
service or immediately thereafter.  See Voerth v. West, 13 
Vet. App. 117, 120-21 (1999) (there must be medical evidence 
on file demonstrating a relationship between the veteran's 
current disability and the claimed continuous symptomatology, 
unless such a relationship is one as to which a lay person's 
observations is competent).  The veteran's service treatment 
records and the absence of post service treatment reports 
until many years after service substantiate this.  The 
absence of evidence in support of an alleged fact clearly is 
an evidentiary circumstance that weighs against the existence 
of the alleged fact.  Forshey v. Principi, 284 F.3d 1335, 
1363 (Fed. Cir. 2002) (negative evidence to mean that "which 
tends to disprove the existence of an alleged fact").  
Moreover, "evidence of a prolonged period without medical 
complaint can be considered, along with other factors 
concerning the veteran's health and medical treatment during 
and after military service."  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  

Further, the evidence fails to etiologically relate the 
veteran's hip disorder to active service.  Again, in February 
2008, an independent medical expert determined that the 
current left hip condition is "less likely related to the 
hip condition that occurred in 198[2]."  He explained that 
the veteran was seen at sick call only on two occasions for 
his left hip, and there has been a lapse of many years before 
the veteran began to experience pain again in his left hip.  
More importantly, based on multiple findings throughout the 
record, the veteran's left hip condition has been attributed 
to his lumbar spine condition and myofascial pain syndrome.  
Thus, service connection for left hip strain must be denied.  

At this time, the Board notes that there is no evidence 
suggesting that the veteran's left hip disorder was incurred 
in or aggravated by any period of active duty for training 
either.

There is no probative medical evidence suggesting a link 
between any period of the veteran's military service and his 
left hip strain.  The Board is cognizant of the veteran's 
contentions that his left hip condition is somehow 
etiologically related to active military service.  
Additionally, the Board acknowledges the buddy statements of 
record attesting to the in-service ladder fall injuring the 
veteran's left hip.  However, as the record does not reflect 
that the veteran or the service buddy possess a recognized 
degree of medical knowledge, their assertions as to the 
existence, nature and etiology of the current diagnosis are 
not competent.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  In the absence of credible medical evidence linking 
the veteran's current diagnosis to active service, the 
veteran's claim for service connection for left hip strain is 
denied.

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the claim for 
service connection for left hip strain, and there is no doubt 
to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

III.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  

The Board finds that the VCAA notice requirements have been 
satisfied by the November 2003 letter.  In the November 2003 
letter, VA informed the veteran that in order to substantiate 
a claim for service connection, the evidence needed to show 
he had a current disability, a disease or injury in service, 
and evidence of a nexus between the post service disability 
and the disease or injury in service, which was usually shown 
by medical records and medical opinions.  See also the May 
2004 and December 2007 VCAA letters.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  Finally, the RO told the veteran that he could 
obtain private records himself and submit them to VA.  

During the pendency of this appeal, on March 31, 2006, the 
Court issued a decision in the appeal of Kent v. Nicholson, 
20 Vet. App. 1 (2006), which establishes new requirements 
regarding the VCAA notice and reopening claims.  The Court 
held that the VCAA notice must include the bases for the 
denial in the prior decision and VA must respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Id.  The question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied.  
See Evans v. Brown, 9 Vet. App. 273, 283 (1996) (holding 
evidence is material if it is relevant to and probative of an 
issue that was a specified basis for the last final 
disallowance).  The veteran has been apprised of the 
information necessary to reopen his claim pertaining to his 
back condition in the November 2003 VCAA letter.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, a December 2007 letter to 
the veteran included the type of evidence necessary to 
establish a disability rating and effective date for the 
disability on appeal.  Although this notice was not issued 
before the rating decision on appeal, the veteran has not 
been prejudiced, as the veteran's pending claims are denied.  
A supplemental statement of the case was also issued to him 
in March 2008.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
treatment records, VA outpatient treatment records, and 
private medical records.  VA also provided the veteran a VA 
examination and opinion in connection with his claim for a 
left hip condition.  

VA has not provided the veteran with an examination in 
connection with his lumbosacral strain with degenerative disc 
disease and radiculopathy claim; however, the Board finds 
that VA was not under an obligation to have the veteran 
examined for his claim.  The veteran has not brought forth 
new and material evidence to reopen the claim.  38 C.F.R. § 
3.159(c)(4)(iii) states that paragraph (c)(4) applies to a 
claim to reopen a finally adjudicated claim only if new and 
material evidence is presented or secured.  For these 
reasons, the Board finds that VA was not under an obligation 
to provide an examination in connection with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).





ORDER

New and material evidence not having been presented, the 
application to reopen a claim of service connection for 
residuals of lumbosacral strain with disc disease and 
radiculopathy is denied.  

Entitlement to service connection for a left hip strain is 
denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


